DETAILED ACTION
	This Office Action is in response to the Amendment filed on April 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugi  (US Pub. 2022/0246890 A1) in view of Schubert et al. (US Pub. 2012/0267650 A1).
	In re claim 1, Sugi shows (figs. 1, 2) a display apparatus, comprising a substrate, and a plurality of display devices (12), an encapsulation layer (15), a microlens array (17) and a protective layer (18) which are sequentially provided on the substrate, wherein the microlens array comprises a plurality of microlenses corresponding to the plurality of display devices (microlens 17A is vertically aligned with display device 12A), wherein a bottom of the multi-step structure faces the plurality of display devices so that light emitted by the plurality of display devices irradiates on the bottom of the multi-step structure to be converged by the microlens. Sugi shows all of the elements of the claims except wherein the microlens comprises a multi-step structure having a plurality of steps. Schubert et al. shows (figs. 5A, 5B) a display apparatus comprising a display device (204) and a microlens (512) form on the display device.  The microlens comprises a multi-step structure (526) having a plurality of steps.  A bottom of the multi-step structure (526) faces the of display device (204) so that light emitted by the plurality of display devices irradiates on the bottom of the multi-step structure to be converged by the microlens. With this configuration, the microlens can change the direction of light emitted from the display device [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the display apparatus of Sugi by forming the microlenses of the microlens array to have a multi-step structure as taught by Schubert to modify the direction of light emitted from the display device.
	In re claims 2 or 4, Sugi and Schubert do not specifically disclose the encapsulation having the desired focal length or the heights of the steps having the desired decrease. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the encapsulation having any desired thickness or the steps having an desired configuration of height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 3, Schubert et al. shows (figs. 5A, 5B)  heights of at least two steps in the multi-step structure are different from each other.
	In re claims 5-7, the combined references of Sugi and Schubert disclose the elements of the claims.
	In re claims 16-20, the combined references of Sugi and Schubert disclose the various elements of the claims. Schubert shows an (figs. 6A, 6B) embodiment in particular in which the orthographic projection of the microlens on the substrate is a square. Sugi discloses [0078] the materials recited in the claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma (US 9,818,967 B2), Yang (US Pub. 2020/0119236 A1), and Sekiguchi (JP 2007-310253 A) also disclose elements of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815